DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 05 August 2020 in which claims 2-25 are currently pending and claim 1 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 04 June 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+8), 2-7, 9, (10+17), 11-15, 18-27 respectively of U.S. Patent No. 10,536,369 in view of Racz et al. (U.S. Patent No. 9,634,925). 
Regarding claim 2, claim 1 and 8 of U.S. Patent No. 10,536,369 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “an antenna system … the receiving terminal” (claim 1 of U.S. Patent No. 10,536,369 lines 4-8), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a first port … customer traffic” (claim 1 of U.S. Patent No. 10,536,369 lines 10-11); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “an aggregation engine … a second virtual container” (claim 1 of U.S. Patent No. 10,536,369 lines 12-15 and claim 8 of U.S. Patent No. 10,536,369); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “a first switch … aggregation engine” (claim 1 of U.S. Patent No. 10,536,369 lines 19-22); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “a first radio access card … aggregation group identifier” (claim 1 of U.S. Patent No. 10,536,369 lines 23-27); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a second radio access card … aggregation group identifier” (claim 1 of U.S. Patent No. 10,536,369 lines 38-44). 
However, U.S. Patent No. 10,536,369 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Regarding claims 3-9, claims 2-7, 9 of U.S. Patent No. 10,536,369 teaches the limitations of corresponding claims 3-9 respectively.
Regarding claim 10, claims 10 and 17 of U.S. Patent No. 10,536,369 teaches a method of transmitting customer traffic to a receiving terminal, the method comprising: 
receiving customer traffic by a data access card for transmission over a first wireless link of a link aggregation group to the receiving terminal and over a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “receiving customer traffic by master device” (claim 10 of U.S. Patent No. 10,536,369 lines 3), 
using layer one information by the data access card to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “using layer one … second virtual container” (claim 10 of U.S. Patent No. 10,536,369 lines 4-6 and claim 17 of U.S. Patent No. 10,536,369); 
generating by a first radio access card a first air frame based on the first virtual container and on the first adaptive modulation order, the first air frame including a link aggregation group identifier as in the application corresponds to “generating by the master … aggregation group identifier” (claim 10 of U.S. Patent No. 10,536,369 lines 7-9);  
transmitting the first air frame over a first wireless link of the link aggregation group to the receiving terminal as in the application corresponds to “transmitting the first … receiving terminal” (claim 10 of U.S. Patent No. 10,536,369 lines 10-11); 
generating by a second radio access card a second air frame based on the second virtual container and on the second adaptive modulation order, the second air frame including the link aggregation group identifier as in the application corresponds to “generating by the slave … aggregation group identifier” (claim 10 of U.S. Patent No. 10,536,369 lines 20-22); and 
transmitting the second air frame over the second wireless link of the link aggregation group to the receiving terminal as in the application corresponds to “transmitting the second … receiving terminal” (claim 10 of U.S. Patent No. 10,536,369 lines 23-25).
However, U.S. Patent No. 10,536,369 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Regarding claims 11-15, claims 11-15 of U.S. Patent No. 10,536,369 teaches the limitations of corresponding claims 11-15 respectively.
Regarding claim 16, claim 18 of U.S. Patent No. 10,536,369  teaches a layer one link aggregation receiving terminal, comprising: 
an antenna assembly configured to assist in establishing a first wireless link of a link aggregation group with a transmitting terminal, and to assist in establishing a second wireless link of the link aggregation group with the transmitting terminal as in the application corresponds to “an antenna assembly … transmitting terminal” (claim 18 of U.S. Patent No. 10,536,369 lines 3-7), 
a first radio access card coupled to the antenna assembly and configured to receive a first air frame based on a first virtual container and on the first adaptive modulation order from the first wireless link, the first air frame including a link aggregation group identifier, the first virtual container having a first size based on the first dynamic capacity as in the application corresponds to “a slave radio access card … aggregation group identifier” (claim 18 of U.S. Patent No. 10,536,369 lines 10-14); 
a second radio access card coupled to the antenna assembly and configured to receive a second air frame based on a second virtual container and on the second adaptive modulation order over the second wireless link, the second air frame including the link aggregation group identifier, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “a master radio access card … aggregation group identifier” (claim 18 of U.S. Patent No. 10,536,369 lines 22-25); and 
a data access card including: a circuit configured to receive the first virtual container and the second virtual container as in the application corresponds to “an internal interface switch … from the cable” (claim 18 of U.S. Patent No. 10,536,369 lines 26-28); 
an aggregation engine including an assembly circuit configured to use the link aggregation group identifier to assemble the first virtual container and the second virtual container to generate customer traffic as in the application corresponds to “an aggregation engine … generate customer traffic” (claim 18 of U.S. Patent No. 10,536,369 lines 29-37); and 
a port configured to transmit the customer traffic as in the application corresponds to “a port configured to transmit the customer traffic” (claim 18 of U.S. Patent No. 10,536,369 lines 38).
However, U.S. Patent No. 10,536,369 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Regarding claims 17-25, claims 19-27 of U.S. Patent No. 10,536,369 teaches the limitations of corresponding claims 17-25 respectively.
Claims 2, 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (6+9+10), (15+17+18) respectively of U.S. Patent No. 10,084,689 in view of Racz et al. (U.S. Patent No. 9,634,925). 

Regarding claim 2, claims 6, 9, 10 of U.S. Patent No. 10,084,689 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “first layer one link aggregation slave device” (claim 6 of U.S. Patent No. 10,084,689 lines 1), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a switching circuit … master device” (claim 6 of U.S. Patent No. 10,084,689 lines 3-5); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “the layer one … link aggregation group” (claim 6 of U.S. Patent No. 10,084,689 lines 5-15 and claims 9, 10 of U.S. Patent No. 10,084,689); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “the layer one … link aggregation group” (claim 6 of U.S. Patent No. 10,084,689 lines 5-15); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “generate a first air … link aggregation group” (claim 6 of U.S. Patent No. 10,084,689 lines 11-15); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a radio access card … link aggregation group” (claim 6 of U.S. Patent No. 10,084,689 lines 19-22). 
However, U.S. Patent No. 10,084,689 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Regarding claim 10, claims 15, 17, 18 of U.S. Patent No. 10,084,689 teaches a method of transmitting customer traffic to a receiving terminal, the method comprising: 
receiving customer traffic by a data access card for transmission over a first wireless link of a link aggregation group to the receiving terminal and over a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “receiving an encapsulated … link aggregation group” (claim 15 of U.S. Patent No. 10,084,689 lines 2-13), 
using layer one information by the data access card to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “the layer one link … link aggregation group” (claim 15 of U.S. Patent No. 10,084,689 lines 4-13 and claims 17-18 of U.S. Patent No. 10,084,689); 
generating by a first radio access card a first air frame based on the first virtual container and on the first adaptive modulation order, the first air frame including a link aggregation group identifier as in the application corresponds to “generate a first air frame … link aggregation group” (claim 15 of U.S. Patent No. 10,084,689 lines 10-13);  
transmitting the first air frame over a first wireless link of the link aggregation group to the receiving terminal as in the application corresponds to “generate a first air frame … link aggregation group” (claim 15 of U.S. Patent No. 10,084,689 lines 10-13); 
generating by a second radio access card a second air frame based on the second virtual container and on the second adaptive modulation order, the second air frame including the link aggregation group identifier as in the application corresponds to “generating a second … virtual container” (claim 15 of U.S. Patent No. 10,084,689 lines 16-17); and 
transmitting the second air frame over the second wireless link of the link aggregation group to the receiving terminal as in the application corresponds to “transmitting the second … link aggregation group” (claim 15 of U.S. Patent No. 10,084,689 lines 18-19).
However, U.S. Patent No. 10,084,689 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Claims 2, 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (6+9+10), (15+17+18) respectively of U.S. Patent No. 9,369,396 in view of Racz et al. (U.S. Patent No. 9,634,925). 
Regarding claim 2, claims 6, 9, 10 of U.S. Patent No. 9,369,396 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “first layer one link aggregation slave device” (claim 6 of U.S. Patent No. 9,369,396 lines 1), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a switching circuit … master device” (claim 6 of U.S. Patent No. 9,369,396 lines 3-5); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “the layer one … link aggregation group” (claim 6 of U.S. Patent No. 9,369,396 lines 5-16 and claims 9, 10 of U.S. Patent No. 9,369,396); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “the layer one … link aggregation group” (claim 6 of U.S. Patent No. 9,369,396 lines 5-16); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “generate a first air … link aggregation group” (claim 6 of U.S. Patent No. 9,369,396 lines 11-15); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a radio access card … link aggregation group” (claim 6 of U.S. Patent No. 9,369,396 lines 20-23). 
However, U.S. Patent No. 9,369,396 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Regarding claim 10, claims 15, 17, 18 of U.S. Patent No. 9,369,396 teaches a method of transmitting customer traffic to a receiving terminal, the method comprising: 
receiving customer traffic by a data access card for transmission over a first wireless link of a link aggregation group to the receiving terminal and over a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “receiving an encapsulated … link aggregation group” (claim 15 of U.S. Patent No. 9,369,396 lines 2-13), 
using layer one information by the data access card to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “the layer one link … link aggregation group” (claim 15 of U.S. Patent No. 9,369,396 lines 4-13 and claims 17-18 of U.S. Patent No. 9,369,396); 
generating by a first radio access card a first air frame based on the first virtual container and on the first adaptive modulation order, the first air frame including a link aggregation group identifier as in the application corresponds to “generate a first air frame … link aggregation group” (claim 15 of U.S. Patent No. 9,369,396 lines 10-13);  
transmitting the first air frame over a first wireless link of the link aggregation group to the receiving terminal as in the application corresponds to “generate a first air frame … link aggregation group” (claim 15 of U.S. Patent No. 9,369,396 lines 10-13); 
generating by a second radio access card a second air frame based on the second virtual container and on the second adaptive modulation order, the second air frame including the link aggregation group identifier as in the application corresponds to “generating a second … virtual container” (claim 15 of U.S. Patent No. 9,369,396 lines 16-17); and 
transmitting the second air frame over the second wireless link of the link aggregation group to the receiving terminal as in the application corresponds to “transmitting the second … link aggregation group” (claim 15 of U.S. Patent No. 9,369,396 lines 18-19).
However, U.S. Patent No. 9,369,396 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 respectively of U.S. Patent No. 9,125,084 in view of Racz et al. (U.S. Patent No. 9,634,925). 
Regarding claim 2, claim 14 of U.S. Patent No. 9,125,084 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “a first antenna assembly … the receiving terminal” (claim 14 of U.S. Patent No. 9,125,084 lines 4-9), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a first layer one … customer traffic” (claim 14 of U.S. Patent No. 9,125,084 lines 10-12); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “an aggregation engine … virtual container” (claim 14 of U.S. Patent No. 9,125,084 lines 15-24); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “a first switch … aggregation engine” (claim 14 of U.S. Patent No. 9,125,084 lines 17-20); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “a first radio access card … second terminal” (claim 14 of U.S. Patent No. 9,125,084 lines 28-31); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a second radio access card … receiving terminal” (claim 14 of U.S. Patent No. 9,125,084 lines 42-47). 
However, U.S. Patent No. 9,125,084 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 respectively of U.S. Patent No. 10,178,020 in view of Racz et al. (U.S. Patent No. 9,634,925). 
Regarding claim 2, claim 14 of U.S. Patent No. 10,178,020 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “a first antenna assembly … the receiving terminal” (claim 14 of U.S. Patent No. 10,178,020 lines 4-9), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a first layer one … customer traffic” (claim 14 of U.S. Patent No. 10,178,020 lines 10-12); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “an aggregation engine … virtual container” (claim 14 of U.S. Patent No. 10,178,020 lines 15-24); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “a first switch … aggregation engine” (claim 14 of U.S. Patent No. 10,178,020 lines 17-20); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “a first radio access card … second terminal” (claim 14 of U.S. Patent No. 10,178,020 lines 28-31); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a second radio access card … receiving terminal” (claim 14 of U.S. Patent No. 10,178,020 lines 42-47). 
However, U.S. Patent No. 10,178,020 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 respectively of U.S. Patent No. 9,473,390 in view of Racz et al. (U.S. Patent No. 9,634,925). 
Regarding claim 2, claim 1 of U.S. Patent No. 9,473,390 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “a first antenna assembly … the receiving terminal” (claim 1 of U.S. Patent No. 9,473,390 lines 4-10), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a first port … customer traffic” (claim 1 of U.S. Patent No. 9,473,390 lines 13); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “an aggregation engine … virtual container” (claim 1 of U.S. Patent No. 9,473,390 lines 16-25); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “a first layer one … first channel” (claim 1 of U.S. Patent No. 9,473,390 lines 12-19); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “a first radio access card … second terminal” (claim 1 of U.S. Patent No. 9,473,390 lines 29-32); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a second radio access card … receiving terminal” (claim 1 of U.S. Patent No. 9,473,390 lines 42-47). 
However, U.S. Patent No. 9,473,390 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 respectively of U.S. Patent No. 9,210,599 in view of Racz et al. (U.S. Patent No. 9,634,925). 
Regarding claim 2, claims 1, 2 of U.S. Patent No. 9,210,599 teaches a layer one link aggregation transmitting terminal configured to transmit customer traffic to a receiving terminal, the layer one link aggregation transmitting terminal comprising: 
an antenna system configured to assist in establishing a first wireless link of a link aggregation group with a receiving terminal, and to assist in establishing a second wireless link of the link aggregation group with the receiving terminal as in the application corresponds to “a first antenna assembly … the receiving terminal” (claim 1 of U.S. Patent No. 9,210,599 lines 4-6), 
a data access card, including: a first port coupled to receive customer traffic as in the application corresponds to “a port … customer traffic” (claim 1 of U.S. Patent No. 9,210,599 lines 9); 
an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity as in the application corresponds to “an aggregation engine … virtual container” (claim 1 of U.S. Patent No. 9,210,599 lines 12-25); 
a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine as in the application corresponds to “a first layer one … first channel” (claim 1 of U.S. Patent No. 9,210,599 lines 8-18); 
a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier as in the application corresponds to “a first radio access card … second terminal” (claim 1 of U.S. Patent No. 9,210,599 lines 29-32); and 
a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier as in the application corresponds to “a second radio access card … receiving terminal” (claim 2 of U.S. Patent No. 9,210,599 lines1-4). 
However, U.S. Patent No. 9,210,599 does not explicitly disclose the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order.
Nevertheless, Racz discloses “A microwave network with Adaptive Modulation (AM) is an example of a network intentionally designed for link capacity variations. AM is an abundantly deployed solution, e.g., in telecommunications backhaul networks, since AM is an efficient tool to increase the link capacity by adaptively switching to a higher modulation level, if the decreased availability of the higher modulation level can be tolerated” (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first wireless link having a first dynamic capacity and a first adaptive modulation order, the second wireless link having a second dynamic capacity and a second adaptive modulation order because “The links are controlled to harness the higher modulation level as long as a Signal-to-Noise Ratio (SNR) of the link is sufficiently high, and to adapt the modulation level as the SNR declines” (5).
Allowable Subject Matter
Claims 2-25 would be allowed if the nonstatutory double patenting rejections are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “an aggregation engine including a splitter circuit configured to use layer one information to segment at least a portion of the customer traffic into a first virtual container and a second virtual container, the first virtual container having a first size based on the first dynamic capacity, the second virtual container having a second size based on the second dynamic capacity; a circuit coupled to the first port and to the aggregation engine, and configured to communicate the customer traffic from the first port to the aggregation engine; a first radio access card configured to generate a first air frame based on the first virtual container and on the first adaptive modulation order for wireless transmission by the antenna system over the first wireless link to the receiving terminal, the first air frame including a link aggregation group identifier; and a second radio access card configured to generate a second air frame based on the second virtual container and on the second adaptive modulation order for wireless transmission by the antenna assembly over the second wireless link to the receiving terminal, the second air frame including the link aggregation group identifier” as recited in independent claims 2, 10 and “a first radio access card coupled to the antenna assembly and configured to receive a first air frame based on a first virtual container and on the first adaptive modulation order from the first wireless link, the first air frame including a link aggregation group identifier, the first virtual container having a first size based on the first dynamic capacity; a second radio access card coupled to the antenna assembly and configured to receive a second air frame based on a second virtual container and on the second adaptive modulation order over the second wireless link, the second air frame including the link aggregation group identifier, the second virtual container having a second size based on the second dynamic capacity; and a data access card including: a circuit configured to receive the first virtual container and the second virtual container; an aggregation engine including an assembly circuit configured to use the link aggregation group identifier to assemble the first virtual container and the second virtual container to generate customer traffic” as recited in independent claims 16, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Racz et al. (US Patent No. 9,634,925) discloses data of the one or more service tunnels is transmitted on the first routing path (132). A reduction in transmission capacity is detected on the first routing path (134) by means of a first routing path condition. The first routing path condition indicates a state of the first routing path (132). A second routing path condition is determined indicating a state of the second routing path (134) in response to the detected reduction in transmission capacity on the first routing path (132). It is decided upon rerouting one or more of the service tunnels from the first routing path (132) to the second routing path (132) based on both the first routing path condition and the second routing path condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	01/15/2021